DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-7 of US Application No. 17/012,738, filed on 09/04/2020, are currently pending and have been examined. 

	Information Disclosure Statement
	The information Disclosure Statements filed on 09/04/2020 and 07/20/2021 have been considered. An initialed copy of form 1449 for each is enclosed herewith.

Specification
	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the 

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
The disclosure is objected to because of the following informalities: the current abstract is over 150 words.
Appropriate correction is required.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 

“…an electric storage device configured to store the electric power generated by the generator…” in claim 1;

“…a connecting-disconnecting portion configured to connect and disconnect a power transmission path…” in claim 1;

“…a vehicle speed acquisition unit configured to acquire a vehicle speed of the vehicle…” in claim 1;

“…a driving force acquisition unit configured to acquire a driving force in the first traveling mode according to the vehicle speed and a driving force in the second traveling mode according to the vehicle speed…” in claim 1;

“…a travel mode control unit configured to drive the vehicle…” in claim 1;

“…an electric motor temperature acquisition unit configured to acquire a temperature of the electric motor…” in claim 2;

“…the driving force acquisition unit acquires the driving force…” in claims 2, 3, 4, and 5;

“…an atmospheric pressure acquisition unit configured to acquire atmospheric pressure around the vehicle…” in claim 3;

“…an electricity storage amount acquisition unit configured to acquire an electricity storage amount of the electrical storage device…” in claim 4; and

“…an electric storage device temperature acquisition unit configured to acquire a temperature of the electric storage device…” in claim 5;

Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The devices and units will be interpreted with respect to the following paragraphs in the instant specification: 

The electric storage device in view of ¶ [0144] and a vehicle speed acquisition unit, a driving force acquisition unit, a travel mode control unit, an electric motor temperature acquisition unit, an atmospheric pressure acquisition unit, an electricity 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The term “large” in claims 1-5 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not For the purposes of this action the term “large” will be interpreted as any value above 0.

	The term “larger” in claim 6 is a relative term which renders the claim indefinite. The term “larger” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this action the term “larger” will be interpreted as any value different than the driving force of the first traveling mode.

	The term “smaller” in claim 7 is a relative term which renders the claim indefinite. The term “smaller” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of this action the term “smaller” will be interpreted as any value different than the driving force of the first traveling mode.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 4, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (US 2014/0195092 A1, “Saito”) in view of Nissato (US 2012/0089284 A1, “Nissato”).

	Regarding claim 1, Saito discloses a control device for a hybrid vehicle and teaches:

A control unit of a vehicle, which includes: (The control device for the hybrid vehicle according to the present invention comprises - See at least ¶ [0028]) an internal combustion engine; (an engine 4 mounted on the vehicle 1 - See at least ¶ [0028]) a generator configured to generate electric power by power of the internal combustion engine; (, a generator 6 - See at least ¶ [0028]; By controlling the inverter 8, the electric power is generated by the generator 6 with the power of the engine 4 - See at least ¶ [0043]) an electric 5storage device configured to store the electric power generated by the generator; (a high Voltage battery 5 - See at least ¶ [0028]; the generator 6 is driven by the engine 4 to generate electric power, and Supplies the electric power to the high voltage battery 5 or the travel motor 9 via the inverter 8 - See at least ¶ [0031]) an electric motor configured to output power according to the electric power supplied from the generator or the electric storage device and drive a drive wheel; (a travel motor 9 - See at least ¶ [0028]; the electric power generated by the generator 6 and the electric power stored in the high voltage battery 5 are supplied to the travel motor 9. Then, the power is generated by the travel motor 9, and the vehicle 1 is made to travel by the power of the travel motor 9 - See at least ¶ [0043]) and a connecting-disconnecting portion configured to connect and disconnect a power transmission path between the internal combustion engine and the drive wheel, (a clutch 10 - See at least ¶ [0028]; The clutch 10 is interposed between the engine 4 and the drive axle 14 and engages/disengages transmission of power of the engine 4 to the drive axle 14 on the basis of the control signal from the HV-ECU 20 - See at least ¶ [0033]) and which is configure to travel in a plurality of 10traveling mode including: (The HV-ECU 20 constituted as above controls the inverter 8 and the clutch 10 on the basis of the vehicle speed detected by the vehicle speed sensor 11 and switching the hybrid modes between the series mode in which the vehicle 1 is made to travel only by power of the travel motor 9 and the parallel mode in which the vehicle 1 is made to travel by the power of the engine 4 and the travel motor 9. - See at least ¶ [0043]) a first traveling mode in which the connecting-disconnecting portion is disconnected and the drive wheel is driven by the power output from the electric motor according to the electric power supplied from the generator and the electric storage device; (In more detail, in the series mode, the clutch 10 is released so as to inhibit transmitting the power to the drive axle 14 via the transmission 13 from the and a second traveling mode in which the connecting-disconnecting portion is connected and the drive wheel is driven by the power output from the internal combustion engine and the power 15output from the electric motor according to the electric power supplied from the electric storage device, the control unit comprising: (In the parallel mode, the inverter 8 is controlled and electric power generation by the generator 6 by the power of the engine 4 is inhibited. Then, the clutch 10 is connected so that the power can be transmitted to the drive axle 14 via the transmission 13 from the engine 4. Moreover, the electric power stored in the high voltage battery 5 is supplied to the travel motor 9. Thus, power is generated by the travel motor 9. The vehicle 1 is made to travel by the power of the engine 4 transmitted via the transmission 13 and the power generated by the travel motor - See at least ¶ [0043])

a vehicle speed acquisition unit configured to acquire a vehicle speed of the vehicle; (The vehicle speed sensor 11 is provided on a hub portion on an end portion of the drive axle 14 and detects a vehicle speed of the vehicle 1 - See at least ¶ [0034])

[] acquire a driving force in the first traveling mode according to the vehicle speed (FIG. 4 is a graph illustrating a relationship between a torque of the control device of the hybrid vehicle and the vehicle speed, in which a solid line in the figure indicates a maximum torque that can be generated in the series mode, i.e., a first travelling mode - See at least ¶ [0045]) and a driving force in the second traveling mode 20according to the vehicle speed; and (The dashed line in the figure indicates the maximum torque that can be generated in the parallel mode - See at least ¶ [0045])

a traveling mode control unit configured to drive the vehicle (The HV-ECU 20 constituted as above controls the inverter 8 and the clutch 10 on the basis of the vehicle speed detected by the vehicle speed sensor 11 and switching the hybrid modes between the series mode in which the vehicle 1 is made to travel only by power of the travel motor 9 and the parallel mode in which the vehicle 1 is made to travel by the power of the engine 4 and the travel motor 9 - See at least ¶ [0043]) in the traveling mode capable of obtaining a large driving force at the vehicle speed based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the driving force in the second traveling mode according to the vehicle speed. (Switching of the hybrid modes from the series mode to the parallel mode is done at the vehicle speed Vn at which the maximum torque that can be generated in the series mode and the maximum torque that can be generated in the parallel mode become equal to each other - See at least ¶ [0051])

	Saito discloses determining a travel mode torque, i.e., a driving force, with respect to a speed of the vehicle. Saito does not explicitly disclose a driving force acquisition unit configure to acquire a driving force. However, Nissato discloses a clutch control device of a hybrid vehicle and teaches:

a driving force acquisition unit configured to acquire a driving force in the first traveling mode according to the vehicle speed (in the BMU 24, the possible battery output P is acquired by the SOC and the battery temperature of the high-voltage battery 13 and thereafter, is notified to the EV-ECU 23. In the motor 15 driven by the possible battery output P, the presently outputtable driving force becomes the possible battery driving force T. - See at least ¶ [0033] and Fig. 5) and a driving force in the second traveling mode 20according to the vehicle speed; (The maximum engine driving force Te outputted by the engine 11 is acquired to correspond to the vehicle velocity - See at least ¶ [0035])

	In summary, Saito discloses a hybrid vehicle which uses a clutch system to switch between driving modes, e.g., EV/Series or Parallel driving. Further, Saito discloses switching between those modes in order to maximize the available torque for the vehicle. Saito does not discloses a force acquisition unit configured to acquire a driving force in the first travelling mode according to the vehicle speed and a driving force in the second traveling mode according to the vehicle speed. However, Nissato discloses a clutch control device of a hybrid vehicle and teaches acquiring the, via EV-ECU 23, the driving force in the first and second traveling modes. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device for a hybrid vehicle of Saito to provide for the clutch control device of a hybrid vehicle, as taught in Nissato, to prevent torque shock when switching between a mode from the engine driving state to the motor driving state. (At Nissato ¶ [0075])	

	Regarding claim 4, Saito does not explicitly teach, but Nissato further teaches:

further comprising 20an electricity storage amount acquisition unit configured to acquire an electricity storage amount of the electric storage device, wherein: (The BMU 24, i.e., an electricity storage amount acquisition unit, monitors voltage, current, temperature, and state of charge (SOC) of the high-voltage battery 13 - See at least ¶ [0026])

the driving force acquisition unit acquires (A first calculation unit B1 acquires a first possible battery output P1 based on a SOC value d1 inputted into the BMU 24 from a map of a battery output and a SOC value. Calculation unit B3 selects the smaller one of the first possible battery output P1 and the second possible battery output P2, and sets the smaller one as the possible battery output P, i.e., the possible battery output is based on SOC if its value is smaller - See at least ¶ [0032] The motor 15 driven by the possible battery output P, the presently outputtable driving force becomes the possible battery driving force T - See at least ¶ [0033]) the driving force in the first traveling mode according to the vehicle speed and the electricity storage amount (When the possible battery output P, i.e., according to the SOC, is less than the predetermined output Pa, if the vehicle velocity is less than the parallel termination vehicle velocity Vb, the clutch 16 is released and the vehicle is driven in the EV driving or the series driving - See at least ¶ [0041]) and the driving force in the second traveling mode according to the vehicle speed and the electricity storage amount; and 25(A vehicle velocity in the vicinity of an intersection point of an output curve of the possible motor driving force Tmb and an output curve of the maximum engine driving force Te is set as the parallel termination vehicle velocity (Vb) - See at least ¶ [0047] As the SOC changes, the parallel termination vehicle velocity changes. As shown in Fig. 2A, when the SOC causes P to be high the parallel termination vehicle velocity (Va) shifts forward along the Maximum Engine Driving Force Te curve. Whereas, in Fig. 3A, when the SOC causes P to be low the parallel termination vehicle velocity (Vb) is shifted backwards along the Te curve. Therefore, the value Te is determined based on Va, which is determined by the battery SOC - See at least ¶ [0045]-[0047] and Figs. 2A, 2B, 3A, and 3B)

the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed (The parallel termination velocity Vb is determined based on the driving force available in EV/Series Driving mode and Parallel Driving modes. As the driving force of the EV/Series Driving mode decreases it intersects with the driving force of Parallel Driving mode and then transitions to the Parallel Driving mode, i.e., the driving mode with the large driving force - See at least Fig. 3A) based on a comparison result between the driving force in the first traveling mode according to the vehicle speed and the electricity storage amount and the driving force in the second traveling mode according to the vehicle speed and the electricity storage amount. (At the parallel termination velocity (Vb) the absolute value of the motor torque (Tmb) minus Te is compared to a change in T threshold. This comparison result determines if the clutch is engaged/released and as a result the mode is switched between EV/Series Driving and Parallel Driving modes - See at least ¶ [0047])

	Regarding claim 5, Saito does not explicitly teach, but Nissato further teaches:

further comprising an electric storage device temperature acquisition unit configured to acquire a43 temperature of the electric storage device, wherein: (The BMU 24, i.e., an electric storage device temperature acquisition unit, monitors voltage, current, temperature, and state of charge (SOC) of the high-voltage battery 13 - See at least ¶ [0026])

the driving force acquisition unit acquires (A second calculation unit B2 acquires a second possible battery output P2 based on a battery temperature value d2 inputted into the BMU 24 from a map of a battery output and a battery temperature value. Calculation unit B3 selects the smaller one of the first possible battery output P1 and the second possible battery output P2, and sets the smaller one as the possible battery output P, i.e., the possible battery output is based on temperature if its value is smaller - See at least ¶ [0032] The motor 15 driven by the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric storage device (When the possible battery output P, i.e., according to the temperature, is less than the predetermined output Pa, if the vehicle velocity is less than the parallel termination vehicle velocity Vb, the clutch 16 is released and the vehicle is driven in the EV driving or the series driving - See at least ¶ [0041]) and the driving force in the second traveling mode according to the vehicle speed and the temperature of the 5electric storage device; and (A vehicle velocity in the vicinity of an intersection point of an output curve of the possible motor driving force Tmb and an output curve of the maximum engine driving force Te is set as the parallel termination vehicle velocity Vb - See at least ¶ [0047] As the temperature changes, the parallel termination vehicle velocity changes. As shown in Fig. 2A, the temperature causes P to be high which causes the parallel termination vehicle velocity (Va) to shift forward along the Maximum Engine Driving Force Te curve. Whereas, in Fig. 3A, when the temperature causes P to be low the parallel termination vehicle velocity (Vb) is shifted backwards along the Te curve. Therefore, the value Te is determined based on Va, which is determined by the battery temperature - See at least ¶ [0045]-[0047] and Figs. 2A, 2B, 3A, and 3B)

the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed (The parallel termination velocity Vb is determined based on the driving based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric storage device and the driving force in the second traveling mode according to the 10vehicle speed and the temperature of the electric storage device. (At the parallel termination velocity (Vb) the absolute value of the motor torque (Tmb) minus Te is compared to a change in T threshold. This comparison result determines if the clutch is engaged/released and as a result the mode is switched between EV/Series Driving and Parallel Driving modes - See at least ¶ [0047])

	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nissato as applied to claim 1, and in further view of Ohn et al. (US 2019/0275999 A1, “Ohn”).

	Regarding claim 2, The combination of Saito and Nissato does not explicitly teach further comprising an electric motor temperature acquisition unit configured to acquire a temperature of the electric motor, wherein: the driving force acquisition unit acquires the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric motor and the driving force in the second traveling mode according to the vehicle speed and the temperature of the electric motor; and the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric motor and the driving force in the second traveling mode according to the vehicle speed and the temperature of the electric motor. However, Ohn discloses vehicle having drive motor and method of controlling the same and teaches:

further comprising an electric motor temperature acquisition unit configured to acquire a temperature of the electric motor, wherein: (The motor temperature may be obtained, via controller 90, by directly measuring the temperature of a motor coil of the motor 30 using a measurement sensor - See at least ¶ [0040])

the driving force acquisition unit acquires the driving force in the first traveling mode 30(The vehicle is a hybrid vehicle that has EV mode, i.e., a first traveling mode, and HEV mode, i.e., a second travelling mode - See at least ¶ [0034]) according to the vehicle speed and the temperature of the electric motor (Controller 90 calculates the motor torque inclination, i.e., the final motor torque to be applied to the motor, by referring to the demand torque level, which is determined using the vehicle speed, and the motor temperature - See at least ¶ [0040] Further, Controller 90 is receives the motor torque directy - See at least Fig. 4) and the driving force in the second traveling mode according to the vehicle speed and the temperature of the electric motor; and 42(Upon driving the hybrid vehicle in the HEV mode, i.e., a second traveling mode, the engine torque, i.e., driving force, may be the torque amount excluding the motor demand torque from total demand torque of the driver. See at least ¶ [0053] The engine torque is determined by subtracting the motor torque command, i.e., according to the vehicle speed and temperature as described above - See at least ¶ [0040])

the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric motor and the driving force in the second traveling mode according to the vehicle 5speed and the temperature of the electric motor. (The inclination of the motor torque command is selected and sent to the motor controller 70. The motor controller commands the electric motor according to the received torque demand - See at least ¶ [0057]; Further, considering the size of the required motor torque, total demand torque amount and the inclination of the motor torque command, the present disclosure may include selecting the inclination of the engine torque (860). When the appropriate inclination of the engine torque by the engine controller 60 is selected, the engine controller 60 may be configured to adjust the engine torque by adjusting the fuel supply amount and the ignition angle to gradually change the torque of the engine 10 based on the inclination of the corresponding torque 

	In summary, Saito discloses a hybrid vehicle which switches between EV/HEV modes in order to maximize the available torque for the vehicle. The combination of Saito and Nissato does not explicitly disclose an electric motor temperature acquisition unit configured to acquire a temperature of the electric motor, wherein: the driving force acquisition unit acquires the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric motor and the driving force in the second traveling mode according to the vehicle speed and the temperature of the electric motor; and the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the temperature of the electric motor and the driving force in the second traveling mode according to the vehicle speed and the temperature of the electric motor. However, Ohn discloses a vehicle having a drive motor and method of controlling the same and teaches when temperature increases the output power of the electric motor decreases. (See at least ¶ [0044]) Therefore, it is necessary to maintain the torque demands of the electric motor in order to prevent damage to the motor and improve the responsiveness of the motor torque. (See at least ¶ [0045])



	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nissato as applied to claim 1, and in further view of Abe et al. (US 2012/0185119 A1,  “Abe”).

	Regarding claim 3, The combination of Saito and Nissato does not explicitly teach further comprising an atmospheric pressure acquisition unit configured to acquire atmospheric pressure around the vehicle, wherein: the driving force acquisition unit acquires the driving force in the first traveling mode according to the vehicle speed and the atmospheric pressure and the driving force in the second traveling mode according to the vehicle speed and the atmospheric pressure; and the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed based on a comparison result of the driving force in the first traveling mode according to the vehicle speed and the atmospheric pressure and the driving force in the second traveling mode according to the vehicle speed and the atmospheric pressure. However, Abe discloses a hybrid vehicle and teaches: 

further comprising an atmospheric pressure acquisition unit configured to acquire atmospheric pressure around the vehicle, wherein: 10( ECM11 inputs output signals from an atmospheric pressure sensor 23 which detects an atmospheric pressure - See at least ¶ [0038])

the driving force acquisition unit acquires the driving force (ECM 11 calculates the throttle opening angle to obtain a target engine torque determined by HCM10 with a driving torque that a vehicle driver demands based on the accelerator opening angle, a battery charge quantity as will be described later, or a driving condition of the vehicle (for example, an acceleration or deceleration state) taken into consideration. The engine throttle valve is controlled to the calculated throttle valve opening angle and the intake air quantity obtained at this time is detected by airflow meter 25 and fuel is supplied to engine 1 to obtain a predetermined air-fuel ratio on a basis of the detected intake air quantity - See at least ¶ [0039]) in the first traveling mode according to the vehicle speed and the atmospheric pressure and the driving force in the second traveling mode according to the vehicle speed and the atmospheric pressure; and (HCM 10 calculates the target driving force of the vehicle in accordance with the accelerator opening angle. That is to say, at step S12, HCM 10 calculates the target driving force corresponding to the target engine torque developed at engine 1 in the engine traveling state of the HEV traveling mode and in the traveling power generation state of the HEV traveling mode, calculates the target driving force corresponding to a sum between the 

the traveling mode control unit drives the vehicle in the traveling mode in which a large driving force can be obtained at the vehicle speed based on a comparison result of the 15driving force in the first traveling mode according to the vehicle speed and the atmospheric pressure and the driving force in the second traveling mode according to the vehicle speed and the atmospheric pressure. (a first traveling mode in which an output of the engine is utilized to drive the vehicle: a second traveling mode in which the vehicle is driven through an output of the motor with the engine stopped; and an air density detecting section configured to detect the air density of an environment under which the vehicle travels, wherein, in a case where the detected air density is reduced with respect to a standard air density, the output of the motor in the second traveling mode is reduced with respect to the output of the motor in the standard air density such that a driving force of the vehicle in the second traveling mode when the traveling mode is switched approaches the driving force of the vehicle in the first traveling mode, i.e., the travel mode switch is based on the comparison of the driving force within the two modes - See at least Claim 1)



	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device for a hybrid vehicle of Saito and Nissato to provide for the travel mode switching, 

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Nissato as applied to claim 1, and in further view of Hidaka et al. (US 2008/0154455 A1, “Hidaka”).

	Regarding claim 6, the combination of Saito and Nissato does not explicitly disclose wherein the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode in a period in which a required driving force of the vehicle according to 15an accelerator pedal opening according to a driver's request in the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed. However, Hidaka discloses a mode changeover control device for a hybrid vehicle and teaches

wherein the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode in a period in which a required driving force of the vehicle according to 15an accelerator pedal opening (Based on the accelerator opening APO, the battery charge state SOC and the transmission output rotational speed No (vehicle speed VSP), integrated controller 20 carries out vehicle drive control operation by selecting either the EV mode or the HEV mode to achieve a vehicle driving force according to a driver's request - See at least ¶ [0027]) in the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed.  (Where there is a tendency that the accelerator opening APO changes by a large degree. Such as is experienced during low-speed, city driving, the hysteresis ΔAPO is set to a large amount with respect to the low vehicle speedVSP as shown in FIG. 6. This prevents frequent changeovers from the EV mode to the HEV mode accompanied by starting of the engine and from the HEV mode to the EV mode accompanied by stopping of the engine in response to large accelerator opening changes - See at least ¶ [0045]) 
	
	In summary, Saito discloses a hybrid vehicle which switches between EV/HEV modes in order to maximize the available torque for the vehicle. The combination of Saito and Nissato does not explicitly disclose wherein the traveling mode control unit prohibits shift from the first traveling mode to the second traveling mode in a period in which a required driving force of the vehicle according to 15an accelerator pedal opening according to a driver's request in the vehicle is larger than the driving force in the first traveling mode according to the vehicle speed. However, Hidaka discloses a mode changeover control device for a hybrid vehicle and teaches preventing a changeover from one travel mode, e.g., EV mode, to a second travel mode, e.g., HEV mode, if the vehicle is traveling in a type of environment and even if the demand is large. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device for a hybrid vehicle of Saito and Nissato to provide for the mode changeover control device for a hybrid vehicle, as taught in Hidaka, to reduce deteriorations in 
		
	Regarding claim 7, the combination of Saito and Nissato does not explicitly teach, but Hidaka further teaches:

wherein the traveling mode control unit permits the shift from the first traveling mode to the 20second traveling mode when the required driving force of the vehicle is smaller than the driving force in the first traveling mode according to the vehicle speed. (During high-speed driving, where there is a tendency that the accelerator opening changes slightly. Such as is experienced during Suburban or highway driving, the hysteresis ΔAPO is set to a small amount with respect to the high vehicle speed VSP as shown in FIG. 6 so as to readily allow mode changeovers in response to small accelerator opening changes - See at least ¶ [0046])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the control device for a hybrid vehicle of Saito and Nissato to provide for the mode changeover control device for a hybrid vehicle, as taught in Hidaka, to improve fuel efficiency and performance of the hybrid vehicle. (At Hidaka ¶ [0046])

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355. The examiner can normally be reached Monday-Thursday 7-5MT
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662                                                                                                                                                                                                        
/C.L.C./Examiner, Art Unit 3662